Burnside, J.
From proceedings under the compulsory arbitration act, there is no remedy by writ of error. The act of Assembly gives a remedy by appeal, and appeal only. Such has been the uniform course of decision in this court. The cases *224on this subject are collected and reviewed by Mr. Justice Huston in Le Barren v. Harriott et al. 3 Penn. Rep. 154. In Brinter v. Ridenhour, not reported, it was held, after award for the plaintiff,- and no cause of action stated in the declaration, this court would not interfere. We can do nothing for the plaintiff in error. .
Judgment affirmed.